ORDER

PER CURIAM.
AND NOW, this 28th day of July, 1997, upon consideration of Petitioner’s emergency motion for a stay of execution pending the filing and resolution of petitions for writ of certiorari, IT IS HEREBY ORDERED that petitioner’s application is GRANTED and his execution will be stayed until either the United States Supreme Court denies his petitions for writ of certiorari from this court’s rulings in Commonwealth v. Washington, 547 Pa. 550, 692 A.2d 1018 (1997) and Commonwealth v. Washington, 547 Pa. 563, 692 A.2d 1024 (1997), or, if certiorari is granted in either or both of these matters, until the United States Supreme Court issues a ruling on the merits.